Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated February 23, 2022, claims 1-7 and 9-20 are active in 

this application.


Claim Objections

 	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “the second group of bit lines” lacks antecedent basis.

Additionally, the recitation of claim 9 is the exact same recitation as being amendment to claim 1.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. [US Patent Application # 20060126419].
With respect to claim 1, Hong et al. disclose a method for memory block management, the method comprising: identifying a first group of bit lines corresponding to memory blocks of a 3-dimensional memory array [s810 of fig. 8]; biasing the first group of bit lines to a first voltage using respective bit line biasing transistors [par. 0049 – biasing transistors are inherent within the memory cell array structure]; identifying, for each memory block, respective sub-memory blocks corresponding to word lines of each memory block that intersect the first group of bit lines [the sub-arrays are divided based on word line/bit line – pars. 0021-0022]; and logically grouping memory addresses of memory cells for each respective sub-memory block associated with the first group of bit lines [s820 or s830 of ; identifying, for each memory block, respective sub-memory blocks corresponding to word lines of each memory block that intersect the second group of bit lines; and logically grouping memory addresses of memory cells for each respective sub-memory block associated with the second group of bit lines [“…the memory array may be divided based on a unit of row…or a unit of column (i.e., bit line)” -pars. 0021-0023].
With respect to claim 2, Hong et al. disclose performing an operation on at least one sub- memory block.  See par. 0043.

With respect to claim 3, Hong et al. disclose the operation includes an erase operation.  See par. 0003.  In the cited section, Hong et al. indicated that the invention pertains to configuration of a memory cell array block, and the method of address the memory cell array.  It is inherent that a memory cell array serves to store, read and erase data.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. [US Patent Application # 20060126419].
With respect to claim 19, Hong et al. disclose a method for defining sub-memory blocks in a memory system, the method comprising: identifying first and second bit line groups corresponding to memory blocks of a 3- dimensional memory array [s810 of fig. 8; and “…the memory array may be divided based on a unit of row…or a unit of column (i.e., bit line)” -pars. 0021-0023]; biasing the first and second bit line group to respective voltages using bit line biasing transistors [par. 0049 – biasing transistors are inherent within the memory cell array structure]; identifying, for each memory block, respective first and second sub-memory blocks corresponding to word lines of each memory block that intersect with respective ones of first and second the bit line groups [the sub-arrays are divided based on word line/bit line – pars. 0021-0022; and “…the memory array may be divided based on a unit of row…or a unit of column (i.e., bit line)” -pars. 0021-0023]; and logically grouping memory addresses of memory cells for each respective sub-memory block [s820 or s830 of fig. 8].
With respect to claim 20, Hong et al. disclose performing an erase operation on selected ones of the sub-memory blocks. See par. 0003.  In the cited section, Hong et al. indicated that the invention pertains to configuration of a memory cell array block, and the method of address the memory cell array.  It is inherent that a memory cell array serves to store, read and erase data.

Remarks
Applicant's amendment necessitated the new ground(s) of rejection 
presented in this Office action.  
	Additionally, it is noted that the prior claim 8, recited the following:
“8. The method of claim 1, further comprising: identifying a second group of bit lines corresponding to the memory blocks; and biasing the second group of bit lines to a second voltage, different from the first voltage, using respective bit line biasing transistors.”  These recitations were not incorporated into claims 1 and 19 as indicated by Applicants.
 	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 


Allowable   Subject   Matter

 	Claims 10-18 are allowable over the prior art of records. 	
 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 4, the memory array includes a complementary metal-oxide semiconductor under the array memory structure (CUA).
-with respect to claim 5, the memory array includes a complementary metal-oxide semiconductor adjacent to the array memory structure (CAA).
-with respect to claim 6, each respective sub-memory block includes an 8- kilobyte sub-memory block.
-with respect to claim 7, each respective sub-memory block includes a 4-kilobyte sub-memory block.  
-with respect to claim 10, the memory array includes a complementary metal- oxide semiconductor under the array memory structure (CUA) or adjacent to the array memory structure (CAA). 


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in

 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        March 16, 2022